Citation Nr: 1644848	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  12-23 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right shoulder dislocation/separation with torn ligament and clavicular fracture.

2.  Entitlement to service connection for low back condition.

3.  Entitlement to service connection for pain and numbness in the legs.


REPRESENTATION

Appellant represented by:	Ronald Sykstus, Attorney


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to May 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2010 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his June 2015 substantive appeal the Veteran requested a video conference hearing before a Veterans Law Judge at the RO.  The Veteran has not been provided a hearing and there is no indication in the file that the request has been withdrawn.  This appeal must be remanded in order to provide the Veteran the requested hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)


 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




